      Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DENISE MASON,

                       Plaintiff,
                                                18-cv-10826 (JGK)
            - against –
                                                MEMORANDUM OPINION AND
REED’S INC.,                                    ORDER

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Denise Mason, brings this putative class

action against Reed’s Inc. (“Reed’s”) alleging that the

defendant improperly labeled its soda as being, among other

things, “All-Natural” and containing “no preservatives.”          The

defendant alleges that those labels are in fact truthful and

accurate.   Seeking injunctive and monetary relief, the plaintiff

asserts five claims:      (1) violation of New York General Business

Law Section 349, (2) violation of New York General Business Law

Section 350, (3) breach of an express warranty, (4) unjust

enrichment, and (5) common law fraud.       The defendant moves to

dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1)

and (6) for lack of standing and failure to state a claim.

                                    I

     The following facts are taken from the Second Amended

Complaint (“SAC”) and assumed to be true for the purposes of the

motion to dismiss.


                                    1
      Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 2 of 25



     Reed’s is a California corporation with its principal place

of business in California.     SAC ¶ 16.    It manufactures,

advertises, and distributes various soft drinks in New York and

throughout the United States.      SAC ¶ 2, 16.      The plaintiff

resides in New York and purchased the defendant’s allegedly

misleading products.    SAC ¶ 13.

     The plaintiff alleges that the defendants put several

misleading and false statements on its products.         First, the

plaintiff alleges that the defendant’s products include the

statement “No Preservatives.”      SAC ¶ 17.    Second, the products

include various statements indicating that the products are

“All-Natural,” “Brewed with 100% Natural Ingredients,” “Made

Naturally,” and “Made with Natural Ingredients,” but the

products contain citric acid.      SAC ¶¶ 17, 55.     The plaintiff

alleges that citric acid is a preservative and, due to the way

it is manufactured for the products at issue in this case, not

“natural.”   SAC ¶¶ 17-36, 55-76.       The plaintiff further alleges

that she and the members of the putative class relied on these

misleading statements when they purchased the defendant’s

products, and that the defendant knew these statements were

false and included the false statements with the intent to

deceive consumers.    SAC ¶¶ 39, 41-46.     The plaintiff alleges she

paid a price premium for a product she believed to be all

natural and without preservatives.       SAC ¶ 47.

                                    2
      Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 3 of 25



     In support of her allegations that the product is not

natural and contains preservatives, the plaintiff points to the

definition of “chemical preservative” by the Food and Drug

Administration (the “FDA”) as a chemical that “tends to prevent

or retard deterioration” of the food to which it is added, with

certain exceptions.    SAC ¶ 18 (citing 21 C.F.R. § 101.22(a)(5)).

Moreover, on its website, the FDA lists citric acid as a

preservative.    SAC ¶ 21.    The FDA also has sent at least one

warning letter to a company in which it suggests that citric

acid is a preservative.      See SAC Ex. B.     The plaintiff also

includes a declaration of a food scientist, Dr. Meyers, in which

Dr. Meyers asserts that citric acid functions as a preservative.

SAC Ex. C ¶¶ 24, 27.    In addition to functioning as a

preservative, citric acid can be used for flavoring purposes.

SAC ¶¶ 22, 36.

     While citric acid is naturally occurring in citrus fruits,

the plaintiff alleges that the citric acid used in the

defendant’s products is not naturally occurring.         Instead, the

plaintiff alleges that the defendant used citric acid fermented

by a strain of black mold fungus known as Aspergillus niger.

SAC ¶ 56.   The FDA has identified citric acid produced in this

fashion as synthetic.    SAC ¶ 57.       The FDA does not provide a

definition of “natural,” but it has said that it has not

objected to the use of the term “natural” where the food does

                                     3
       Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 4 of 25



not contain “added color, artificial flavors, or synthetic

substances.”     SAC ¶¶ 62-65.    The FDA has also sent entities

warning letters suggesting that supplemental citric acid is not

a “natural” ingredient.      SAC ¶¶ 68, 71, Ex. D.

     The defendant moves to dismiss the Second Amended

Complaint, arguing that the plaintiff does not have standing to

seek injunctive relief and that the defendant’s statements were

not misleading.

                                     II

     When presented with a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction, and a motion to dismiss on other grounds, the

first issue is whether the Court has the subject matter

jurisdiction necessary to consider the merits of the action.

See Rhulen Agency, Inc. v. Alabama Ins. Guar. Ass’n, 896 F.2d

674, 678 (2d Cir. 1990). 1      The defendant argues that the

plaintiff lacks standing to seek injunctive relief because she

fails to allege that she will purchase the defendant’s products

in the future.

     Article III of the United States Constitution limits the

jurisdiction of federal courts to “Cases” and “Controversies.”




1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, emphasis, and internal quotation marks in quoted
text.

                                      4
       Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 5 of 25



See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559 (1992).

To satisfy the requirements of Article III standing, a plaintiff

must show that (1) the plaintiff has suffered an actual or

imminent injury in fact, which is concrete and particularized;

(2) there is a causal connection between the injury and

defendant’s actions; and (3) it is likely that a favorable

decision in the case will redress the injury.          See id. at 560–

61.   “The party invoking federal jurisdiction bears the burden

of establishing these elements.”         Id. at 561; see also Springer

v. U.S. Bank Nat’l Ass’n, No. 15-cv–1107, 2015 WL 9462083, at *3

(S.D.N.Y. Dec. 23, 2015).      In a class action, a court must

analyze the injuries allegedly suffered by the named plaintiff,

not unnamed members of the potential class, to determine whether

the plaintiff has Article III standing.        See Warth v. Seldin,

422 U.S. 490, 502 (1975).      The defendant only contests whether

the plaintiff has standing to pursue injunctive relief.

      In this case, the plaintiff has not alleged that she would

buy the defendant’s products again.        The plaintiff argues that

she does not need to allege that she would buy the products

again to have standing to pursue injunctive relief.           She cites

to Belfiore v. Procter & Gamble Co. (Belfiore I) for the

proposition that requiring a plaintiff to allege that the

plaintiff would continue to purchase a product the plaintiff

knew was materially misleading “would denigrate the New York

                                     5
         Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 6 of 25



consumer protection statute, designed as a major support of

consumers who claim to have been cheated” because “once the

consumer learned of the deception, [the consumer] would

voluntarily abstain from buying[.]”          94 F. Supp. 3d 440, 445

(E.D.N.Y. 2015).      Indeed, some courts in this Circuit have held

that “plaintiffs have standing to seek injunctive relief based

on the allegation that a product’s labeling or marketing is

misleading to a reasonable consumer.” Ackerman v. Coca-Cola Co.,

No. 09-cv-395, 2013 WL 7044866, at *15 n.23 (E.D.N.Y. July 18,

2013).     Those cases were based on an interpretation of the

public policy rationale of the New York consumer protection

statutes.     The court in Belfiore I explicitly noted that it

based its decision on the fact that the Court of Appeals had not

“addressed the issue of whether a plaintiff, with no claim of

probable future injury, may pursue an injunction under state

consumer protection statutes.”         Belfiore I, 94 F. Supp. 3d at

444.   However, the Court of Appeals for the Second Circuit has

since held that “[a] plaintiff seeking to represent a class must

personally have standing” and that while “past injuries may

provide a basis for standing to seek money damages, they do not

confer standing to seek injunctive relief unless the plaintiff

can demonstrate that she is likely to be harmed again in the

future in a similar way.”        Nicosia v. Amazon.com, Inc., 834 F.3d

220, 239 (2d Cir. 2016).        The plaintiff’s reliance on the public

                                       6
      Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 7 of 25



policy rationale for standing in this context advanced in

Belfiore I, which predated Nicosia, is unavailing.         See, e.g.,

Troncoso v. TGI Friday’s Inc., No. 19-cv-2735, 2020 WL 3051020,

at *4 (S.D.N.Y. June 8, 2020) (“As other courts in this Circuit

have acknowledged, Nicosia trumps the public policy rationale

presented in Belfiore I.”) (collecting cases).         Indeed, courts

that have addressed this issue after Nicosia have concluded that

a plaintiff in these circumstances does not have Article III

standing to pursue injunctive relief.       See, e.g., Ashour v.

Arizona Beverages USA LLC, No. 19-cv-7081, 2020 WL 5603382, at

*4 (S.D.N.Y. Sept. 18, 2020); Troncoso, 2020 WL 3051020, at *4;

Quiroz v. Beaverton Foods, Inc., No. 17-cv-7348, 2019 WL

1473088, at *3-4 (E.D.N.Y. Mar. 31, 2019).

     The Court of Appeals for the Second Circuit recently noted

that “[w]hether plaintiffs seeking injunctive relief for

consumer deception have standing where they allege that they

would buy the products in the future if not mislabeled is

unsettled in this Circuit.”     Axon v. Florida’s Nat. Growers,

Inc., 813 F. App’x 701, 703 n.1 (2d Cir. 2020).         However, in

this case the plaintiff has not alleged in the Second Amended

Complaint that she would purchase the defendant’s products again

if not mislabeled, and the Court of Appeals has made clear that

a plaintiff in a consumer protection suit does not have standing

to seek injunctive relief unless the plaintiff can demonstrate

                                    7
         Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 8 of 25



that she is likely to suffer a similar injury in the future.

See Nicosia, 834 F.3d at 239.         Rather, the plaintiff

specifically alleged that she, and the members of the putative

class, would not have purchased the defendant’s products at

their advertised price had she and the members of the putative

class known the labels were misleading.          SAC ¶¶ 47, 137, 149,

158.    And because the named plaintiff must personally have

standing, even if other members of the putative class may suffer

future injury, that is not sufficient for the plaintiff to have

standing to seek injunctive relief.          See Nicosia, 834 F.3d at

239.

       Accordingly, the plaintiff does not have standing to sue

for injunctive relief.

                                      III

                                       A

       In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007).     The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.”      Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985).     The Court should not dismiss the complaint if the

                                       8
      Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 9 of 25



plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.”      Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).    “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.”          Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff's possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken.      See Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002).

           B. New York General Business Law §§ 349 & 350

     The defendant argues that the plaintiff cannot state

plausibly that the defendant violated sections 349 and 350 of

the New York General Business Law because the defendant’s

conduct is protected by the laws’ safe harbor provisions.

Sections 349 and 350 prohibit respectively “[d]eceptive acts or

                                    9
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 10 of 25



practices in the conduct of any business, trade or commerce” and

“[f]alse advertising in the conduct of any business, trade or

commerce[.]” N.Y. Gen. Bus. L. §§ 349 & 350.        “The standard for

recovery under General Business Law § 350, while specific to

false advertising, is otherwise identical to § 349.”         Goshen v.

Mut. Life Ins. Co. of N.Y., 774 N.E.2d 1190, 1195 n.1 (N.Y.

2002).   To state a claim under either section, “a plaintiff must

allege that a defendant has engaged in (1) consumer-oriented

conduct that is (2) materially misleading and that (3) plaintiff

suffered injury as a result of the allegedly deceptive act or

practice.”    City of New York v. Smokes-Spirits.Com, Inc., 911

N.E.2d 834, 838 (N.Y. 2009); see also Orlander v. Staples, Inc.,

802 F.3d 289, 300 (2d Cir. 2015).       Conduct is materially

misleading if it is “likely to mislead a reasonable consumer

acting reasonably under the circumstances.”        Oswego Laborers’

Local 214 Pension Fund v. Marine Midland Bank, N.A., 647 N.E.2d

741, 745 (N.Y. 1995).    A plaintiff need not plead with the

particularity required by Federal Rule of Civil Procedure 9(b).

Pelman ex rel. Pelman v. McDonald’s Corp., 396 F.3d 508, 511 (2d

Cir. 2005).

     First, there is no dispute that the defendant engaged in

consumer-oriented conduct.     The defendant marketed and sold its

products in New York and elsewhere, and the plaintiff purchased

those products.

                                   10
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 11 of 25



     Second, the plaintiff alleges that the “All-Natural” and

“no preservative” labels were materially misleading because they

were false and likely to mislead a reasonable consumer acting

reasonably.     The plaintiff alleges that there were two types of

misleading statements: that the products contained no

preservatives and that the products were all natural.

     The plaintiff alleges that the defendant’s labeling is

false and misleading because the products contain citric acid, a

preservative.    To support this claim, the plaintiff provided

detailed allegations, including that the FDA described citric

acid as a preservative, that the FDA sent warning letters that

suggested that citric acid was a preservative, and provided an

expert declaration explaining how citric acid acts as a

preservative in food and beverages.      Based on these allegations,

the plaintiff has stated plausibly that the ”no preservatives”

label was false and misleading.      See, e.g., Quiroz, 2019 WL

1473088, at *8 (holding that the court could not conclude that

citric acid was not a preservative at the motion to dismiss

phase); Hu v. Herr Foods, Inc., No. 16-cv-5037, 2017 WL

11551822, at *1 n.4 (E.D. Pa. Sept. 26, 2017) (concluding that,

based on an expert declaration, the plaintiff plausibly pleaded

that citric acid was a preservative).

     The plaintiff also alleges that the defendant falsely

advertises the products as “All-Natural” even though the

                                   11
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 12 of 25



products contain citric acid as extracted from Aspergillus

niger.   The plaintiff alleges that the citric acid, as

manufactured from Apergillus niger, contains synthetic solvents,

which would make the “All-Natural” label misleading.         The

plaintiff also points to two FDA warning letters that suggest

that citric acid, as produced by Aspergillus Niger, makes an

“All-Natural” label misleading.      SAC Exs. D & E.    The defendant

contends that Apergillus niger creates citric acid in a natural

process, but the operative question is whether the plaintiff has

stated plausibly that the label is likely to be misleading to a

reasonable consumer acting reasonably.       See, e.g., Ault v. J.M.

Smucker Co., No. 13-cv-3409, 2014 WL 1998235, at *6 (S.D.N.Y.

May 15, 2014) (“The question is whether a reasonable consumer

would be misled by Crisco Oil’s use of the ‘All Natural’

label.”).   The FDA’s views, while relevant, are not dispositive

on this question.   See id. (“While any FDA views on what

‘natural’ means may be relevant to this inquiry, they are not

dispositive.”); see also Segedie v. Hain Celestial Grp., Inc.,

No. 14-cv-5029, 2015 WL 2168374, at *11 (S.D.N.Y. May 7, 2015)

(“[T]he FDA’s and USDA’s respective policies concerning

‘natural,’ while potentially relevant, are not controlling.”).

Nonetheless, the FDA material, at minimum, makes the plaintiff’s

allegations plausible rather than merely possible, see Iqbal,

556 U.S. at 678, and as a result, the plaintiff has pleaded

                                   12
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 13 of 25



adequately that the “All-Natural” statements are likely to be

materially misleading.

     Third, the plaintiff alleges injury in that she paid a

price premium for the product that she thought was all natural

and without preservatives.     A plaintiff alleges an injury under

sections 349 and 350 when the plaintiff alleges that “on account

of a materially misleading practice, [the plaintiff] purchased a

product and did not receive the full value of [the] purchase.”

Orlander, 802 F.3d at 302.     And, as the plaintiff alleges in

this case, several courts have found that paying a price premium

is sufficient injury to state a claim under sections 349 and 50.

See, e.g., Axon, 813 F. App’x at 703-04; Koenig v. Boulder

Brands, Inc., 995 F. Supp. 2d 274, 288 (S.D.N.Y. 2014);

Lazaroff v. Paraco Gas Corp., 967 N.Y.S.2d 867, 867 (Sup. Ct.

2011).

     Accordingly, the plaintiff has alleged adequately that the

defendant engaged in consumer-oriented activity that was

materially misleading and caused the plaintiff a cognizable

injury.

     The defendant argues that, even if the plaintiff can allege

prima facie claims under Sections 349 and 350, those claims

should be dismissed nonetheless because the defendant complied

with the statutes’ safe harbor provisions.       New York General

Business Law provides that “it shall be a complete defense that

                                   13
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 14 of 25



the act or practice is, or if in interstate commerce would be,

subject to and complies with the rules and regulations of, and

the statutes administered by, the federal trade commission or

any official department, division, commission or agency of the

United States as such rules, regulations or statutes are

interpreted by the federal trade commission or such department,

division, commission or agency or the federal courts.”

N.Y.G.B.L. § 349(d); see also § 350-d (similar language).

     The defendant argues initially that citric acid is natural,

as defined and interpreted by the FDA and the United States

Department of Agriculture (the “USDA”).       To support its

argument, the defendant points to a 2015 Technical Evaluation

Report by the USDA that stated that citric acid is natural.            The

defendant also cites to a regulation issued by the United States

National Organic Program that states that citric acid produced

by Aspergillus niger can be included in products listed as

organic.   See 7 C.F.R. § 205.605.      The USDA also issued guidance

listing citric acid as non-synthetic.       The defendant points out

that Aspergillus niger is a naturally occurring organism and

that the fermentation that produces citric acid is a naturally

occurring process.   The defendant also points to language from

some FDA regulations suggesting that citric acid is naturally

occurring and other warning letters suggesting that, in certain



                                   14
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 15 of 25



contexts, citric acid could be considered natural.         See 21

C.F.R. § 184.1033(a).

     The plaintiff responds that the FDA, not the USDA or the

National Organic Program, has primary authority to establish

labeling requirements for food and ingredients, and therefore as

it relates to the safe harbor provisions for Sections 349 and

350, the FDA’s interpretation of “natural” should control.             See

Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.;

Nutrition Labeling and Education Act, 21 U.S.C. § 343.          The

plaintiff points out that the standards for what is considered

organic by the National Organic Program and the USDA is a

distinct inquiry from what is considered natural for the

purposes of labeling, and that the FDA has the authority to

regulate labeling on most food products.       See In re KIND LLC

“Healthy & All Natural” Litig. (In re Kind LLC I), 209 F. Supp.

3d 689, 695 (S.D.N.Y. 2016) (“[T]he issue of whether the

particular ingredients referenced in the Complaint rendered the

‘all natural’ label misleading seems to be particularly within

the FDA’s discretion.”).    The FDA has not defined the term

“natural,” and the plaintiff has alleged sufficiently that the

FDA guidance interpreting “natural” precludes the application of

the relevant safe harbor provisions.      The plaintiff points out

that the citric acid, as used in the defendant’s products may

have synthetic solvent residues from the way in which it is

                                   15
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 16 of 25



produced, which would argue against its being natural.          The

inconsistent definitions and descriptions by the FDA and USDA

suggest the conclusion that the definition of “natural” is

ambiguous.   Accordingly, it would be premature to conclude at

the motion to dismiss phase that the plaintiff failed to state a

claim that the “All-Natural” label is misleading or that the

defendant complied with the relevant safe harbor provisions.

See, e.g., Ault, 2014 WL 1998235, at *6 (“In fact, the FDA has

not developed a definition for the term ‘natural’ because of the

‘complexities’ of the factual inquiries involved.”); In re

Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-md-2413, 2013 WL

4647512, at *22 (E.D.N.Y. Aug. 29, 2013) (holding that ambiguity

regarding the “all natural” label precluded dismissal pursuant

to the safe harbor provisions).

     The defendant next argues that citric acid, at least as

used in the defendant’s product, does not function as a

preservative.   The defendant argues that the citric acid in the

defendant’s products does not “tend[] to prevent or retard

deterioration” of the products because it is used as a flavoring

agent as opposed to as a preservative.       The defendant argues

that because the citric acid is not acting as a preservative,

the labeling is protected by the safe harbor provisions.          The

defendant cites to an FDA warning letter that states that if

citric acid is functioning as a preservative, the product must

                                   16
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 17 of 25



disclose that it contains preservatives.       The defendant

mistakenly infers that the inverse must also be true, namely

that if a product contains citric acid not functioning as a

preservative that it need not disclose that it contains

preservatives.    However, there is no basis to find that the safe

harbor provisions would apply where citric acid, although a

preservative, was being used only as a flavoring agent.          In

support of its argument, the defendant states that the plaintiff

failed to allege that the defendant intended the citric acid in

its products to act as a preservative and the defendant contends

that citric acid actually functions as a flavoring agent in its

products.    But whether the citric acid in the products is a

preservative is an objective fact independent of the subjective

intentions of the products’ manufacturer.       The plaintiff alleges

in some detail that citric acid is a preservative and acts as a

preservative in the defendant’s products.       In his declaration,

Dr. Meyers asserts that citric acid is a preservative and can

act as one in the defendant’s products.       See SAC Ex C.

Moreover, the FDA lists citric acid as a preservative on its

website.    And several courts have concluded that, at least at

the motion to dismiss stage, it would be improper to conclude

that citric acid is not a preservative.       See, e.g., Ashour, 2020

WL 5603382, at *3; Quiroz, 2019 WL 1473088, at *8; Hu, 2017 WL

11551822, at *1 n.4.

                                   17
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 18 of 25



     Accordingly, it is at least ambiguous whether citric acid

can be considered a preservative in the defendant’s products.

Therefore, it cannot be concluded on a motion to dismiss that

the defendant complied with the safe harbor provisions.

                    C. Breach of Express Warranty

     The defendant argues that the plaintiff’s breach of

warranty claim should be dismissed because the defendant’s

product description should not be construed as an express

warranty.   In order to state a claim for breach of express

warranty, a plaintiff must show that there was “an affirmation

of fact or promise by the seller, the natural tendency of which

was to induce the buyer to purchase and that the warranty was

relied upon to the plaintiffs detriment.”       Friedman v.

Medtronic, Inc., 345 N.Y.S.2d 637, 643 (App. Div. 1973).          The

“natural tendency” element requires that the seller-defendant’s

statement be “definite enough” such that the natural tendency of

the statement would be to induce purchase.       See Becker v.

Cephalon, Inc., No. 14-cv-3864, 2015 WL 5472311, at *7 (S.D.N.Y.

Sept. 15, 2015).   The reliance element requires “no more than

reliance on the express warranty as being a part of the bargain

between the parties.”    CBS Inc. v. Ziff-Davis Pub. Co., 553

N.E.2d 997, 1001 (N.Y. 1990).

     In this case, the plaintiff alleges that the defendant’s

products contained several express statements, such as “All-

                                   18
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 19 of 25



Natural,” “No Preservatives,” and others.       The defendant

contends those statements are merely product descriptions,

rather than warranties.    However, the statements, as alleged by

the plaintiff, have the natural tendency to induce the buyer to

purchase the defendant’s product.       And the plaintiff alleges

that she relied on the defendant’s statements as part of the

bargain.   Pursuant to New York Law, “[a]ny description of the

goods which is made part of the basis of the bargain creates an

express warranty that the goods shall conform to the

description.”   N.Y.U.C.C. Law § 2-313(1)(b).       As a result,

product labels and advertisements can create express warranties.

See, e.g., Atik v. Welch Foods, Inc., No. 15-cv-5405, 2016 WL

5678474, at *12-13 (E.D.N.Y. Sept. 30, 2016); In re Frito-Lay N.

Am., Inc. All Nat. Litig., 2013 WL 4647512, at *27.         Indeed,

several courts in this Circuit have found that similar

statements on product labels create actionable warranties.             See,

e.g., Ault, 2014 WL 1998235, at *6 (“All Natural”);

Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 8 F. Supp.

3d. 467, 482-83 (S.D.N.Y. 2014) (“Active Naturals” in a cosmetic

product); In re Frito-Lay N. Am., Inc. All Natural Litig., 2013

WL 4647512, at *27 (“All Natural”).

     Therefore, the statements on the defendant’s products can

constitute an express warranty.      Whether those warranties were

breached is a question of fact that cannot be decided on a

                                   19
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 20 of 25



motion to dismiss.   The plaintiff has pleaded enough to satisfy

her burden to state a claim for breach of express warranty.

                          D. Unjust Enrichment

     The defendant argues that the plaintiff’s unjust enrichment

claim should be dismissed because it is duplicative of other

claims and not pleaded with sufficient particularity.         Pursuant

to New York law, a claim for unjust enrichment requires a

showing “(1) that the defendant benefitted; (2) at the

plaintiff’s expense; and (3) that equity and good conscience

require restitution.”    Beth Israel Med. Ctr. v. Horizon Blue

Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir.

2006).   A claim for unjust enrichment “is available only in

unusual situations when, though the defendant has not breached a

contract nor committed a recognized tort, circumstances create

an equitable obligation running from the defendant to the

plaintiff.”   Corsello v. Verizon New York, Inc., 967 N.E.2d

1177, 1185 (N.Y. 2012).

     In this case, the plaintiff has alleged that the defendant

benefited at the plaintiff’s expense.       The plaintiff purchased

the defendant’s product.    The plaintiff also has alleged that

equity and good conscience require restitution because the

defendant’s profit was due to allegedly untrue or misleading

statements.   The defendant contends that an unjust enrichment

action would be duplicative of the breach of warranty and

                                   20
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 21 of 25



Section 349 and 350 claims.     However, even if the plaintiff were

unable to recover for the distinct theories of liability,

Federal Rule of Civil Procedure 8(d)(3) permits a party to state

“as many separate claims or defenses as it has, regardless of

consistency.”   Fed. R. Civ. P. 8(d)(3).      Moreover, the Court of

Appeals for the Second Circuit recently noted that “a plaintiff

may plead unjust enrichment in the alternative to a breach of

warranty claim[.]”   Axon, 813 F. App’x at 706.       Therefore, the

plaintiff has pleaded adequately her unjust enrichment claim,

and whether she can recover will turn on issues of fact that

cannot be determined on the motion to dismiss.

     Accordingly, “[a]t this stage of the proceedings, [the

plaintiff’s] unjust enrichment claim cannot be dismissed on what

is basically a factual issue.”     Chrystler Capital Corp. v.

Century Power Corp., 778 F. Supp. 1260, 1272 (S.D.N.Y. 1991)

(denying motion to dismiss unjust enrichment claim pleaded in

the alternative to a breach of warranty claim).

                          E. Common Law Fraud

     The defendant argues that the plaintiff’s common law fraud

claim should be dismissed because the plaintiff failed to plead

with particularity that the defendant knew that its statements

on its products were false or that the defendant acted with

fraudulent intent.   “Under New York law, to state a claim for

fraud a plaintiff must demonstrate: (1) a misrepresentation or

                                   21
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 22 of 25



omission of material fact; (2) which the defendant knew to be

false; (3) which the defendant made with the intention of

inducing reliance; (4) upon which the plaintiff reasonably

relied; and (5) which caused injury to the plaintiff.”          Wynn v.

AC Rochester, 273 F.3d 153, 156 (2d Cir. 2001).        Federal Rule of

Civil Procedure 9(b) provides that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances

constituting fraud or mistake.”      Fed. R. Civ. P. 9(b).      Rule

9(b) requires that a complaint “specify the time, place,

speaker, and content of the alleged misrepresentations.”

Caputo v. Pfizer, Inc., 267 F.3d 181, 191 (2d Cir. 2001).

Moreover, the plaintiff must “explain how the misrepresentations

were fraudulent and plead those events which give rise to a

strong inference that the defendant had an intent to defraud,

knowledge of the falsity, or a reckless disregard for the

truth.”   Id.

     In this case, there is sufficient ambiguity in the

regulations and definitions of “natural” and “preservative” that

regulatory guidance alone is not sufficient to infer the

defendant’s knowledge that its statements were false or

misleading.     The plaintiff alleges that the plaintiff’s attorney

gave the defendant a copy of the complaint, which put the

defendant on notice that its statements were false.         However,

that notice came after the defendant already put its statements

                                   22
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 23 of 25



on its products and the plaintiff purchased those products.

Therefore, the notice could not have given the defendant

knowledge that its statements were false at the time the

defendant put its statements on the products and at the time the

plaintiff purchased the defendant’s products.        Moreover, whether

citric acid is natural or a preservative in the defendant’s

products is so ambiguous that even with the plaintiff’s notice,

it cannot be inferred that the defendant had actual knowledge

that its statements were false or even acted with reckless

disregard of the statements’ truth.       Pursuant to Rule 9(b), to

pursue the common law fraud claim, the plaintiff would need to

plead with more particularity allegations establishing that the

defendant had the requisite knowledge and acted with fraudulent

intent.   Quiroz, 2019 WL 1473088, at *11 (granting motion to

dismiss fraud claim because the plaintiff did not allege

scienter sufficiently where the defendant’s product included

citric acid but was advertised as having no preservatives).

     Accordingly, the common law fraud claim is dismissed.

                 F. Non-Restitutionary Disgorgement

     The defendant argues that the Court should dismiss the

plaintiff’s non-restitutionary disgorgement remedy because it

would lead to a windfall for the plaintiff.        Given that this

case has not begun discovery, it would be premature to dismiss

the plaintiff’s potential remedy.       The defendant cites to

                                   23
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 24 of 25



several cases where courts dismissed remedies for non-

restitutionary disgorgement.     However, the defendant only cites

to cases from courts in California interpreting remedies

available pursuant to California state law.        The defendant

provides no basis to conclude the same restrictions on remedies

apply under New York law.     And without a factual record, it

would be inappropriate to conclude what remedies are available

to the plaintiff.     Until there is a more developed record, the

Court defers ruling on whether non-restitutionary disgorgement

could be an appropriate remedy in this case.

                          G. Class Allegations

     The defendant argues that the Court should strike the class

allegations in the complaint due to the variations in state law

across the country.    However, “[c]ourts in this circuit hesitate

to strike class allegations before a class certification motion

is filed.”   Ashour, 2020 WL 5603382, at *6; see also Mazzola v.

Roomster Corp., 849 F. Supp. 2d 395, 410 (S.D.N.Y. 2012)

(declining to consider striking class allegations until a motion

for class certification).     The question of whether to strike the

class allegations requires a more developed record on the facts

and law.   Accordingly, the motion to strike the class action

allegations is denied without prejudice to renewal in connection

with a motion for class action certification.



                                   24
     Case 1:18-cv-10826-JGK Document 50 Filed 01/28/21 Page 25 of 25



                              CONCLUSION

     The Court has considered all of the arguments of the

parties.   To the extent not discussed above, the arguments are

either moot or without merit.     For the foregoing reasons, the

defendant’s motion to dismiss is granted with respect to the

plaintiff’s claims for injunctive relief.        It is denied with

respect to the causes of action pursuant New York General

Business Law Sections 349 and 350, for breach of warranty, and

for unjust enrichment as claims for non-injunctive relief.             The

motion to dismiss is granted with respect to the cause of action

for common law fraud.    The defendant’s requests to strike the

non-restitutionary disgorgement remedy and class allegations are

denied without prejudice to renewal.        The Clerk is directed to

close Docket Nos. 41 and 46.

     SO ORDERED.

Dated:     New York, New York
           January 28, 2021             _____/s/ John G. Koeltl_______
                                                John G. Koeltl
                                        United States District Judge




                                   25
